Exhibit 10.24
 
AMENDMENT AND WAIVER
Dated as of February 24, 2011
among
ALON USA ENERGY, INC.
as Borrower
and
ISRAEL DISCOUNT BANK OF NEW YORK,
as Lender
 
To the Line Letter
dated as of March 9, 2010
 
 

 



--------------------------------------------------------------------------------



 



     AMENDMENT AND WAIVER (as amended, supplemented or otherwise modified from
time to time, this “Amendment”) dated as of February 24, 2011 among (i) ALON USA
ENERGY, INC., a Delaware limited liability company (the “Borrower”); and (ii)
ISRAEL DISCOUNT BANK OF NEW YORK, as lender (the “Lender”) for the Lenders.
R E C I T A L S
     A. Borrower and the Lender are parties to that (i) certain Line Letter
dated as of March 9, 2010 (as such Line Letter has been and may be amended,
restated, supplemented or otherwise modified from time to time, the “Line
Letter”); (ii) certain Promissory Note dated as of March 16, 2010 (as such
Promissory Note has been and may be amended, restated, supplemented or otherwise
modified from time to time, the “Note”); and
     B. Borrower has requested that Lender waive any defaults resulting from
Borrower’s non-compliance with the (i) Interest Coverage Ratio covenant for the
quarters ending September 30, 2010 and December 31, 2010 (such defaults, the
“Interest Coverage Ratio Default”); (ii) Funded Debt/EBITDA covenant for the
quarters ending September 30, 2010 and December 31, 2010 (such defaults, the
“Funded Debt/EBITDA Default”); (iii) No Losses covenant for the quarter ending
December 31, 2010 (such defaults, the “No Losses Default”). The Lender has
agreed to provide such waivers; and
     C. The Borrower has requested certain modifications to the Line Letter and
Note more particularly set forth herein and Lender has agreed to such
modifications.
     NOW, THEREFORE, in consideration of the mutual agreements contained in this
Amendment and other good and valuable consideration, the sufficiency and receipt
of which are hereby acknowledged, the parties hereto hereby agree as follows:
     SECTION 1. Terms. Initially capitalized terms used but not delivered herein
shall have the meanings given to them in the Line Letter and/or Note, as the
case may be.
     SECTION 2. Waiver of Interest Coverage Ratio Default. The Lender hereby
waives the Interest Coverage Ratio Default solely with respect to the quarters
ending September 30, 2010 and December 31, 2010.
     SECTION 3. Waiver of Funded Debt/EBITDA Default. The Lender hereby waives
the Funded Debt/EBITDA Default solely with respect to the quarters ending
September 30, 2010 and December 31, 2010.
     SECTION 4. Waiver of No Losses Covenant. The Lender hereby waives the No
Losses Default solely with respect to the quarters ending September 30, 2010 and
December 31, 2010.
     SECTION 5. Amendments.
     (a) Paragraph 1 of the Section captioned “Covenants and Conditions” is
hereby amended and restated in its entirety to read as follows:

2



--------------------------------------------------------------------------------



 



  “1.   Interest Coverage Ratio. The Borrower’s Interest Coverage Ratio shall be
no less than (i) 0.8 to 1.0, for the fiscal quarter ending March 31, 2011;
(ii) 1.25 to 1.0, for the fiscal quarter ending June 30, 2011; (iii) 1.25 to
1.0, for the fiscal quarter ending September 30, 2011; and (iv) 1.25 to 1.0 for
each fiscal quarter ending on and after December 31, 2011, in each case for the
purposes of this subsection (iv), for the four consecutive fiscal quarters ended
on such date. The Interest Coverage Ratio shall be tested in each case within
45 days after the end of each fiscal quarter and within 90 days after fiscal
year end. The term “Interest Coverage Ratio” shall mean and include, with
respect to the fiscal period of the Borrower, the ratio of (a) EBITDA for such
period to (b) interest expenses for such period. (“EBITDA” shall mean earnings
before minority interest, interest, taxes, depreciation and amortization plus
cash proceeds not otherwise included in net income less cash expenses not
included in net income plus extraordinary or unusual non-cash losses.”

       (b) Paragraph 2 of the Section captioned “Covenants and Conditions” is
hereby amended and restated in its entirety to read as follows:

  “2.   Funded Debt/EBITDA. As of March 31, 2011, the Borrower’s ratio of Funded
Debt to four times EBITDA for the single fiscal quarter ending on March 31, 2011
shall not exceed 16 to 1.0. As of June 30, 2011, the Borrower’s ratio of Funded
Debt to four times EBITDA for the single fiscal quarter ending on June 30, 2011
shall not exceed 8 to 1.0. As of September 30, 2011, the Borrower’s ratio of
Funded Debt to four times EBITDA for the single fiscal quarter ending on
September 30, 2011 shall not exceed 4.5 to 1.0. As of December 31, 2011, the
Borrower’s ratio of Funded Debt to four times EBITDA for the single fiscal
quarter ending on December 31, 2011 shall not exceed 4.5 to 1.0. As of March 31,
2012 and thereafter, the Borrower’s ratio of Funded Debt to EBITDA, as of the
last day of each fiscal quarter ending March 31, 2012 and thereafter, for the
four fiscal quarters ending on the last day of such fiscal quarter, shall not
exceed 4.5 to 1.0. The Funded Debt/EBITDA ratio shall, in each case, be tested
within 45 days after the end of each fiscal quarter and within 90 days after
fiscal year end. The term “Funded Debt” shall mean all outstanding indebtedness
for borrowed money of Borrower evidenced by a written instrument (including, but
not limited to notes, and bankers acceptances).”

       (c) Paragraph 4 of the Section captioned “Covenants and Conditions” is
hereby amended and restated in its entirety to read as follows:

  “4.   No Losses. Borrower shall not incur a net loss on a combined basis in
any fiscal quarter determined for Borrower and its subsidiaries on a
consolidated basis commencing with the fourth fiscal quarter of 2011 and
thereafter. ”

       (d) Paragraph 5 of the Section captioned “Covenants and Conditions” is
hereby amended and restated in its entirety to read as follows:

3



--------------------------------------------------------------------------------



 



  “5.   Covenant Compliance. If Borrower shall not be in compliance with
financial covenants listed above for any fiscal quarter, then the interest rate
and the standby L/C Fee shall each increase by 0.5% per annum, until compliance
is achieved in subsequent quarters. If Borrower shall not be in compliance with
(i) No Losses covenant for one quarter or (ii) any other financial covenants for
two consecutive quarters, then the Maximum Credit Amount shall be the lesser of
(i) $30,000,000.00 or (ii) the value of the Collateral.”

       (e) Subparagraph (v) of the Section captioned “Negative Covenants” is
hereby amended and restated in its entirety to read as follows:

  “(v)   issuing cash dividends or distributions at any time after the
occurrence of or during the continuance of an Event of Default, it being
understood that, at all times, Borrower shall provide to IDB a pro-forma
certificate prior to any major distribution.”

  (f)   The definition of “Margin” in the Note is hereby amended and restated in
its entirety as set forth below (and the references to margin in the Line Letter
shall be deemed to be amended accordingly in the same manner):

      “The term “Margin” shall mean, (A) as of October 31, 2010, (i) three
hundred fifty basis points (350 bps) for LIBOR Advances and (ii) one hundred
fifty basis points (150 bps) for Prime Rate Advances or (B) from and after the
date Borrower achieves and continues to achieve compliance with all of its
financial covenants in any particular fiscal quarter, (i) three hundred basis
points (300 bps) for LIBOR Advances and (ii) one hundred basis points (100 bps)
for Prime Rate Advances.”

  (h)   Schedule 1 of the Line Letter is hereby amended so that the SBLC (L/C
Fee) amount (A) as of October 31, 2010, shall be 3.0% per annum or (B) from and
after the date Borrower achieves and continues to achieve compliance with all of
its financial covenants in any particular fiscal quarter commencing March 31,
2011 and thereafter, shall be 2.5% per annum.

       SECTION 4. Documentation. Borrower shall pay to Lender a documentation
fee (the “Documentation Fee”) in the amount of $750.00.
       SECTION 5. Representations and Warranties. To induce the Lender to enter
into this Amendment, the Borrower hereby represents and warrants to the Lender
that:
       (a) This Amendment has been duly authorized, executed and delivered by it
and constitutes its legal, valid and binding obligations enforceable in
accordance with its terms, except as enforceability may be limited by applicable
bankruptcy, insolvency, reorganization moratorium or similar laws affecting the
enforcement of creditors’ rights generally and by general equitable principles
(whether enforcement is sought by proceedings in equity or at law).

4



--------------------------------------------------------------------------------



 



     (b) The representations and warranties set forth in the Line Letter and
Note are true and correct in all material respects on the date hereof with the
same effect as if made on the date hereof, except to the extent such
representations and warranties expressly relate to an earlier date.
     (c) Except with respect to the Interest Coverage Ratio Default, the Funded
Debt/EBITDA Default and the No Losses Default referenced herein, before and
after, giving effect to this Amendment, no default of Event of Default has
occurred and is continuing.
     SECTION 6. Conditions to Effectiveness. This Amendment shall become
effective as of the date hereof (the “Effective Date”) upon the occurrence of
the following conditions precedent:
     (a) The Lender shall have received counterparts of this Amendment which,
when taken together, bear the signatures of all the parties hereto; and
     (b) The Lender shall have received all fees, expenses and other amounts due
and payable on or prior to the date hereof, including but not limited to, the
Documentation Fee.
     SECTION 7. Applicable Law. THIS WAIVER SHALL BE CONSTRUED IN ACCORDANCE
WITH AND GOVERNED BY THE LAWS OF THE STATE OF NEW YORK, INCLUDING SECTION 5-1401
OF THE NEW YORK GENERAL OBLIGATIONS LAW (OR ANY SIMILAR SUCCESSOR PROVISION
THERETO) BUT EXCLUDING ANY OTHER CONFLICTS-OF-LAW RULES.
     SECTION 8. Reference to and Effect on the Documents. Each reference in the
Line Letter and Note to “this Line Letter”, “this Note”, “hereunder”, “hereof”,
“herein” or words of like import, and each reference to the Line Letter and Note
and other documents related to the Line Letter and Note, shall mean and be a
reference to the Line Letter and Note as amended hereby. Except as specifically
amended hereby, the Line Letter and Note, and all such related documents, and
all other documents, agreements, instruments or writings entered into in
connection therewith, shall remain in full force and effect and are hereby
ratified, confirmed and acknowledged by the Borrower.
     SECTION 9. Counterparts and Closing. This Amendment may be executed in one
or more counterparts (including by facsimile, pdf or TIFF), each of which shall
constitute an original but all of which when taken together shall constitute but
one contract.
[Remainder of page intentionally blank.]

5



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be
duly executed and delivered by its officer thereunto duly authorized as of the
date first above written.

            BORROWER:

ALON USA ENERGY, INC.
      By:   /s/ Shai Even         Name:   Shai Even        Title:   Senior Vice
President and CFO        LENDER:

ISRAEL DISCOUNT BANK OF NEW YORK
      By:   /s/ Howard Weinberg         Name:   Howard Weinberg        Title:  
First Senior Vice President              By:   /s/ Itai Zalutzki         Name:  
Itai Zalutzki        Title:   Assistant Vice President     

 